Citation Nr: 1028046	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  05-34 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 40 percent for the service-
connected sacro-iliac injury and weakness, now rated as with 
arthritic changes, left side, L5-S1 joint.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The Veteran served on active duty from January 1944 to January 
1946.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009)).

In February 2009, the Board remanded the claim for additional 
development to include a contemporaneous VA examination.  The 
evaluation was completed, and the claim has been returned for 
further appellate consideration.  Pursuant to the Boards' remand 
it was requested that the matter of whether the Veteran is 
entitled to a separate evaluation for neuralgia due to left leg 
radiculopathy be addressed by the examiner and in the resulting 
supplemental statement of the case (SSOC).  It has been 
determined by the Board (and explained below) that the opinion 
provided by VA examiner in June 2009 is inadequate in this 
regard.  Thus, a remand for an addendum opinion is necessary.  

As noted in the Board's February 2009 remand, the Veteran's 
representative had raised additional claims to include 
entitlement to a total rating based on individual unemployability 
due to service-connected disabilities (TDIU), and entitlement to 
service connection for a left knee disability and entitlement to 
an adapted car.  These issues were referred to the RO for initial 
consideration and appropriate action.  Additional statements by 
the Veteran and his representative in March 2010 reflect that 
numerous issues have been raised to include entitlement to 
service connection for post-traumatic stress disorder (PTSD), as 
well as entitlement to service connection for perforated 
diverticulitis, status post left hemecolectomy with left lower 
quadrant colostomy, and for a prostate disorder as secondary to 
his low back disorder.  Since these matters have been neither 
procedurally prepared nor certified for appellate review, the 
Board is also referring them to the RO for initial consideration 
and appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

The Veteran's service-connected sacro-iliac injury and weakness, 
now rated as with arthritic changes, left side, L5-S1 joint, is 
rated 40 percent disabling.  In his contentions regarding an 
increased rating, the Veteran has stated that he believes a 
separate rating is warranted for his neuropathy.  The rating 
criteria provide that in addition to a rating for orthopedic 
impairment, the evaluating entity should assess any associated 
objective neurological abnormalities separately, which in this 
case may include complaints of radiculopathy, if still present.  
See Note (1) after 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235 
through 5243; see also e.g., 38 C.F.R. § 4.124, DC 8520 (2009).  

In February 2009, the Board remanded the claim for additional 
development, to include a contemporaneous evaluation.  The 
requested examination was conducted in June 2009.  There was 
kyphosis, lumbar flattening, and scoliosis.  There was muscle 
spasm severe enough to be responsible for abnormal gait.  There 
was pain with motion, tenderness, and weakness.  There was 
significant limitation of thoracolumbar motion.  The diagnoses 
included degenerative joint disease (DJD) of the lumbar spine and 
sciatica.  Additional medical issues included peripheral 
neuropathy and prostate cancer.  

As part of the examination, the examiner was to address whether 
there was neuropathy related to the back pathology.  After review 
of the VA report, the Board concludes that the examination and 
opinion is inadequate.  

Specifically, it was noted by the VA examiner that the Veteran 
had bilateral peripheral neuropathy which was not secondary to 
his service-connected back condition.  However, he added that the 
Veteran also complained of radiating pain from the back and had 
an abnormal neurological exam.  As a previously conducted 
electromyography (EMG) and "NC" examination did not clearly 
rule out the possibility of radiculopathy, it was the examiner's 
opinion that current neurological abnormality was at least as 
likely as not secondary to his service-connected back condition.  
He added that a neurological exam was unnecessary.  

The Board notes that there are apparently significant 
neurological deficits in the lower extremities.  Sciatica was 
diagnosed, and review of the claims file reflects complaints of 
pain into the lower extremities.  Moreover, there is the 
examiner's opinion that current neurological abnormality was 
likely secondary to the back condition.  What remains at issue, 
however, are details as to what the current neurological 
manifestations are and which ones are due to the service-
connected low back disorder of the lumbar spine versus non-
service-connected disabilities, to include peripheral neuropathy 
and/or  prostate cancer.  

While the VA examination in June 2009 was thorough regarding 
potential orthopedic manifestations of the lumbar disorder, the 
Board determines that this physician should provide an addendum 
which specifically addresses the question of whether the Veteran 
has any neurological impairment due to or associated with his 
lumbar spine DJD.  If possible, the examiner should distinguish 
any symptoms or functional impairment due to the Veteran's 
service-connected DJD (e.g., bilateral sciatica) from any 
manifestations of his nonservice-connected peripheral neuropathy 
and prostate cancer that may be present.  Waddell v. Brown, 5 
Vet. App. 454 (1993).  Also Mittleider v. West, 11 Vet. App. 181 
(1998), wherein the Court held that regulations require that when 
examiners are not able to distinguish the symptoms and/or degree 
of impairment due to a service-connected disability (here DJD of 
the lumbar spine) from any other diagnosed nonservice- connected 
disorder, VA must consider all symptoms in the adjudication of 
the claim.



Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Send the Veteran's claims folder to 
the examiner who performed the June 2009 
examination, if available, for an addendum 
opinion.  The examiner must be requested 
to answer the following:

Is it at least as likely as not (50 
percent or greater degree of probability) 
that any neurological manifestation in 
either lower extremity, to include 
sciatica and radiculopathy, are 
manifestations of service-connected DJD of 
the lumbar spine, or alternatively, are 
due to or associated with nonservice-
connected disabilities, to include 
peripheral neuropathy and/or prostate 
cancer or another nonservice- connected 
disease.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

In addressing the above issues, the 
examiner is requested to explain the 
medical rationale for any conclusions and 
discuss any relevant service and post- 
service treatment records.

The examiner should distinguish, to the 
extent that possible, symptoms and signs 
due to radiculopathy from any impairment 
due to peripheral neuropathy and/or 
prostate cancer, and any other nonservice-
connected condition that may be present.  
The manifestations of the service 
connected radiculopathy (if any) should be 
set forth in such a way as to allow a 
rating to be assigned if indicated.

NOTE:  If necessary, additional VA 
examination may be conducted.  

2.  Following the directed development, 
the RO should review the case and 
readjudicate the claim of entitlement to a 
rating in excess of 40 percent for DJD of 
the lumbar spine, to include whether the 
Veteran is entitled to a separate 
evaluation for neuropathy due to the 
service-connected back disorder.  If the 
claim is not granted to the Veteran's 
satisfaction, the RO should issue an 
appropriate SSOC and provide an 
opportunity to respond.

Then, if indicated, this case shall be returned to 
the Board for the purpose of appellate disposition.  
The Appellant has the right to submit additional 
evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



